Exhibit 10.13

 

LOGO [g116751ex10_13pg1.jpg]

January 29, 2016

Vitamin Shoppe Industries Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07094

Attn: Chief Financial Officer

 

Re: Credit Agreement Amendment

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of January 20, 2011, by and among Vitamin Shoppe Industries
Inc., a New York corporation (the “Administrative Borrower”), VS Direct Inc., a
Delaware corporation (“VS Direct”), Vitamin Shoppe Mariner, Inc., a Delaware
corporation (“VS Mariner”), Vitamin Shoppe Global, Inc., a Delaware corporation
(“VS Global”), VS Hercules LLC, a Delaware limited liability company (“VS
Hercules”), FDC Vitamins, LLC, a Delaware limited liability company (“FDC
Vitamins”), Betancourt Sports Nutrition, LLC, a Florida limited liability
company (“BSN”), Vitamin Shoppe Procurement Services, Inc., a Delaware
corporation (collectively with Administrative Borrower, VS Direct, VS Mariner,
VS Global, VS Hercules, FDC Vitamins and BSN, the “Borrowers”, and each
individually, a “Borrower”), Vitamin Shoppe, Inc., a Delaware corporation (the
“Parent”), as a Guarantor, the other Guarantors party thereto and JPMorgan Chase
Bank, N.A., a national banking association, in its capacity as administrative
agent (in such capacity, “Agent”) and as the sole financial institution party
thereto as a Lender (the “Sole Lender”) (as amended prior to the date hereof and
as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); capitalized terms used but not defined
herein shall have the same meanings given to such terms in the Credit Agreement.

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Credit Agreement Amendment. The parties to this letter agreement (this
“Letter Agreement”) hereby agree to amend and restate Section 9.8(n) of the
Credit Agreement in its entirety to read in full as follows:

(n) liens or security interests arising by law or granted by any Borrower or any
Guarantor in favor of a lessor, landlord, consignee, warehouseman or bailee of a
retail store location, Non-Retail Store Location or Warehouse Location, as
applicable, on personal property and/or trade fixtures owned by any Borrower or
Guarantor located at such locations granted pursuant to a lease agreement
between such Borrower or Guarantor and such lessor, landlord, consignee,
warehouseman or bailee, as applicable, entered into in the ordinary course of
business, in each case granted to secure obligations owed by such Borrower or
Guarantor with respect to any rental payments, service charges or other amounts
owing to such lessor, landlord,



--------------------------------------------------------------------------------

consignee, warehouseman or bailee, as applicable, pursuant to such lease
agreement; provided, that, in the event that Administrative Borrower does not
obtain a Collateral Access Agreement with respect to such locations, Agent at
its option, may establish a Reserve with respect to each such location in
respect of amounts at any time due or to become due to the lessor, landlord,
consignee, warehouseman or bailee, as applicable, of such location as Agent
shall reasonably determine but in no event shall any Reserve with respect to
rent be maintained in respect of any location for which a Collateral Access
Agreement has been delivered to Agent;

2. Representations and Warranties. To induce the Agent and the Sole Lender to
enter into this Letter Agreement, the Borrowers and the Guarantors hereby
represent and warrant to the Agent and the Sole Lender as follows:

 

  (a) After giving effect to the amendments in Section 1, each of the
representations and warranties of each Borrower and each Guarantor contained in
the Financing Agreements is true and correct in all material respects as of the
date hereof (except to the extent that such representations and warranties are
already qualified by materiality, in which event such representations and
warranties shall be true and correct in all respects as of the date hereof, or
to the extent such representations and warranties are expressly made as of a
particular date, in which event such representations and warranties were true
and correct as of such date).

 

  (b) The execution, delivery and performance by the Borrowers and the
Guarantors of this Letter Agreement are within the Borrowers’ and the
Guarantors’ corporate or limited liability company power, have been duly
authorized by all necessary corporate or limited liability company action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon the Borrowers
or the Guarantors, or result in the creation or imposition of any lien upon any
of the assets of the Borrowers or the Guarantors except for liens and other
encumbrances permitted under Section 9.8 of the Credit Agreement (after giving
effect to this Letter Agreement).

 

  (c) After giving effect to this Letter Agreement, no Default or Event of
Default has occurred which is continuing.

 

  (d) This Letter Agreement constitutes the valid and binding obligations of the
Borrowers and the Guarantors enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally, and the
availability of equitable remedies may be limited by equitable principles of
general application.

 

  (e) No failure or delay on the part of Agent or the Lenders to exercise any
right or remedy under the Credit Agreement, any other Financing Agreement or
applicable law shall operate as a waiver thereof, nor shall any single partial
exercise of any right or remedy preclude any other or further exercise of any
right or remedy, all of which are cumulative and may be exercised without notice
except to the extent notice is expressly required (and has not been waived)
under the Credit Agreement, the other Financing Agreements and applicable law.

 

  (f) No Borrower or Guarantor has any defense to payment, counterclaim or
rights of set-off with respect to the Obligations on the date hereof.



--------------------------------------------------------------------------------

3. Miscellaneous.

 

  (a) Any and all of the terms and provisions of this Letter Agreement and the
other Financing Agreements shall, except as amended hereby, remain in full force
and effect.

 

  (b) All of the terms and provisions of this Letter Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

  (c) This Letter Agreement may be executed in counterparts, and all parties
need not execute the same counterpart; however, no party shall be bound by this
Letter Agreement until this Letter Agreement has been executed by each Borrower,
each Guarantor and the Required Lenders at which time this Letter Agreement
shall be binding on, enforceable against and inure to the benefit of the
Borrowers, the Guarantors and all Lenders. Counterparts delivered by facsimile
or other electronic transmission shall be effective as originals.

 

  (d) THIS LETTER AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER FINANCING
AGREEMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  (e) The headings, captions and arrangements used in this Letter Agreement are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Letter Agreement, nor affect the
meaning thereof.

 

  (f) No failure or delay on the part of the Lenders in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Letter Agreement, the Credit Agreement or any other Financing Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Letter Agreement, the Credit Agreement or
any other Financing Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.

 

  (g) Each Borrower and each Guarantor hereby acknowledges, and represents and
warrants to Agent and the Lenders, that (a) such Borrower or Guarantor, as
applicable, has had the opportunity to consult with legal counsel of its own
choice and have been afforded an opportunity to review this Letter Agreement
with its legal counsel, (b) such Borrower or such Guarantor, as applicable, has
reviewed this Letter Agreement and fully understands the effects thereof and all
terms and provisions contained herein, (c) such Borrower or such Guarantor, as
applicable, has executed this Letter Agreement of its own free will and
volition, and (d) this Letter Agreement shall be construed as if jointly drafted
by the Borrowers, the Guarantors and the Lenders. The recitals, if any,
contained in this Letter Agreement shall be construed to be part of the
operative terms and provisions of this Letter Agreement.

 

  (h) This Letter Agreement has been negotiated at arms-length and in good faith
by the parties hereto.



--------------------------------------------------------------------------------

  (i) Wherever the context hereof shall so require, the singular shall include
the plural, the masculine gender shall include the feminine gender and the
neuter and vice versa.

 

  (j) The Borrowers and Guarantors agree to pay or reimburse Agent for all
out-of-pocket and documented costs, fees and expenses incurred by Agent in
connection with this Letter Agreement, including, without limitation, the
reasonable fees, disbursements and other charges of counsel to Agent.

 

  (k) In case any one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Letter Agreement shall be construed
as if such invalid, illegal, or unenforceable provision had never been contained
herein.

 

  (l) Each Borrower and each Guarantor agrees to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be requested by Agent or the Lenders as
necessary or advisable to carry out the intents and purposes of this Letter
Agreement.

 

  (m) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, ANY
OTHER FINANCING AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

  (n) This Letter Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

 

  (o) This Letter Agreement shall be effective automatically and without
necessity of any further action by any Borrower, any Guarantor, Agent or the
Lenders when counterparts hereof have been executed by each Borrower, each
Guarantor and the Required Lenders, and all conditions to the effectiveness
hereof set forth herein have been satisfied.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A., as the Agent and the Sole Lender
By:  

/s/ Kennedy A. Capin

Name:   Kennedy A. Capin Title:   Authorized Officer

 

[SIGNATURE PAGE TO LETTER AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.

JANUARY 2016]



--------------------------------------------------------------------------------

Agreed and Acknowledged:   BORROWERS:   VITAMIN SHOPPE INDUSTRIES INC.   By:  

/s/ Brenda Galgano

  Name:  

Brenda Galgano

  Title:  

Executive Vice President & Chief Financial Officer

  VS DIRECT INC.   By:  

/s/ Brenda Galgano

  Name:  

Brenda Galgano

  Title:  

Executive Vice President & Chief Financial Officer

  VITAMIN SHOPPE MARINER, INC.   By:  

/s/ Brenda Galgano

  Name:  

Brenda Galgano

  Title:  

Executive Vice President & Chief Financial Officer

  VITAMIN SHOPPE GLOBAL, INC.   By:  

/s/ Brenda Galgano

  Name:  

Brenda Galgano

  Title:  

Executive Vice President & Chief Financial Officer

  VS HERCULES LLC, a Delaware limited liability company   By:   Vitamin Shoppe
Industries Inc., as its sole member   By:  

/s/ Brenda Galgano

  Name:  

Brenda Galgano

  Title:  

Executive Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO LETTER AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.

JANUARY 2016]



--------------------------------------------------------------------------------

FDC VITAMINS, LLC, a Delaware limited liability company By:   VS Hercules LLC,
as its sole member By:   Vitamin Shoppe Industries Inc., as its sole member By:
 

/s/ Brenda Galgano

Name:  

Brenda Galgano

Title:  

Executive Vice President & Chief Financial Officer

BETANCOURT SPORTS NUTRITION, LLC, a Florida limited liability company By:   VS
Hercules LLC, as its sole member By:   Vitamin Shoppe Industries Inc., as its
sole member By:  

/s/ Brenda Galgano

Name:  

Brenda Galgano

Title:  

Executive Vice President & Chief Financial Officer

VITAMIN SHOPPE PROCUREMENT SERVICES, INC., a Delaware corporation By:  

/s/ Brenda Galgano

Name:  

Brenda Galgano

Title:  

Executive Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO LETTER AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.

JANUARY 2016]



--------------------------------------------------------------------------------

GUARANTOR: VITAMIN SHOPPE, INC. By:  

/s/ Brenda Galgano

Name:  

Brenda Galgano

Title:  

Executive Vice President & Chief Financial Officer

 

[SIGNATURE PAGE TO LETTER AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.

JANUARY 2016]